t c summary opinion united_states tax_court robert p geiszler jr and penny v geiszler petitioners v commissioner of internal revenue respondent docket no 4600-0o1s filed date robert p geiszler and penny v geiszler pro sese shelley t van doran for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether certain benefits received by penny v geiszler on account of an employment-related injury are includable in petitioners’ income background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return at the time the petition was filed petitioners resided in houston texas references to petitioner are to penny v geiszler during petitioner suffered an employment-related injury as a result of her injury she was entitled to receive and received during and prior years the following state worker’s compensation benefits social_security disability insurance ssdi benefits and long-term disability benefits attributable to a plan offered by her employer the cost of which was paid partly by her employer and partly by her notwithstanding the seriousness and debilitating nature of her injury applying for and receiving the above-mentioned benefits proved to be a frustrating experience for petitioner for example her request for worker’s compensation benefits was originally denied by her employer’s worker’s compensation carrier she began receiving worker’s compensation benefits several years after her injury but only after she successfully appealed the denial through a state administrative_proceeding pursuant to the provisions of her long-term disability plan she was required to apply for ssdi coverage which became effective sometime during the ssdi benefits that she received reduced dollar for dollar her long-term disability benefits similarly her ssdi benefits were offset dollar for dollar by the worker’s compensation benefits that she received see u s c sec_424a receiving benefits from three sources further complicated matters and she repeatedly received inconsistent notices from the payors regarding overpayments and other irregularities according to a form ssa-1099 issued by the social_security administration petitioner received ssdi benefits totaling dollar_figure during because of the offset provisions referred to above worker’s compensation benefits of dollar_figure received by petitioner during are included in the amount reported on the form ssa-1099 petitioners reported adjusted_gross_income of dollar_figure on their return which amount consists entirely of the wages earned by robert geiszler during that year as in prior years none of the benefits that petitioner received on account of her injury are included in petitioners’ income q4e- in the notice_of_deficiency respondent determined that a portion of the ssdi benefits including the amount offset by petitioner’s worker’s compensation benefits are includable in petitioners’ income other adjustments made in the notice_of_deficiency are not in dispute discussion worker’s compensation benefits are generally excluded from the recipient taxpayer’s gross_income sec_104 social_security_benefits including ssdi benefits are includable in the recipient taxpayer’s income in accordance with a formula that takes into account a variety of factors including the amount of social_security_benefits received by the taxpayer and the taxpayer’s filing_status see sec_86 if a taxpayer’s social_security_benefits are reduced by amounts received under a worker’s compensation act then for federal_income_tax purposes the worker’s compensation benefits are treated as social_security_benefits see sec_86 mikalonis v commissioner t c sec_86 provides sec_86 workmen’s compensation benefits substituted for social_security_benefits ---for purposes of this section if by reason of sec_224 of the social_security act or by reason of sec_3 of the railroad retirement act of any social_security_benefit is reduced by reason of the receipt of a benefit under a workmen’s compensation act the term social_security_benefit includes that portion of such benefit received under the workmen’s compensation act which equals such reduction memo in this case petitioner’s ssdi benefits were reduced dollar for dollar by the worker’s compensation benefits that she received her situation is clearly contemplated by sec_86 and the worker’s compensation benefits that she received during the year in issue are subject_to federal_income_tax as provided in that statute petitioners do not suggest that respondent’s application of sec_86 is mathematically erroneous and we are satisfied that it is not petitioners explain that petitioner would not have applied for ssdi benefits unless required to do so by her long- term disability plan they question the fairness of the situation pointing out that had she not applied for ssdi benefits her worker’s compensation benefits would not be subject_to federal_income_tax according to petitioners forgoing petitioner’s ssdi benefits might have been to their financial advantage we appreciate petitioners’ consternation nevertheless it is the application of controlling law to the undisputed facts that informs our decision---not whether the result is fair or as petitioners suggest unfair sec_86 requires that a portion of the ssdi benefits including the amount offset by worker’s compensation benefits received by petitioner during -- - must be included in petitioners’ income for that year respondent’s determination in this regard is therefore sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and the resolution of undisputed adjustments decision will be entered under rule
